  Case: 1:10-cr-00014-TSB Doc #: 289 Filed: 11/05/18 Page: 1 of 3 PAGEID #: 5390


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 UNITED STATES OF AMERICA,

                                Plaintiff,

                  v.                                  : CASE NO: 1:10-CR-014
                                                      : JUDGE BLACK
ERIC DUKE,
SSN: ***-**-3457
                              Defendant.


                               and

PAUL SCHWARZ,
ADMINISTRATOR, ESTATE OF ROBERT E. TEVLIN,
                   Garnishee.

     AMENDED APPLICATION FOR A WRIT OF CONTINUING GARNISHMENT

       The United States of America, by and through its representative the United States

Attorney for the Southern District of Ohio, for its cause of action alleges:

       1.      Plaintiff United States of America, pursuant to 28 U.S.C. § 3205(b)(1), requests the

issuance of a Writ of Continuing Garnishment against certain property of Defendant Eric Duke

(“Defendant”), which is (or may become) in the possession, custody or control of Paul Schwarz,

Administrator for the Probate Estate of Robert E. Tevlin, (“Garnishee”), for satisfaction of the

monies owed by Defendant to the United States due to the judgment entered against the Defendant

in the above-captioned case. It should be noted that the probate case of Robert E. Tevlin was filed

in the Commonwealth of Kentucky, Campbell District Court, Division 2, Probate Division, Case

No. 17-P-00286.
 Case: 1:10-cr-00014-TSB Doc #: 289 Filed: 11/05/18 Page: 2 of 3 PAGEID #: 5391



       2.    This debt arises from the April 15, 2011 judgment entered against Defendant in Case

No. 1:10-CR-014. The amount of the debt that remains unpaid and due and owing is: $2,066,829.50

($2,066,829.50 principal and $.00 interest) as of October 5, 2018, with additional interest

accruing thereafter at the rate of 0 percent per annum. Interest was waived by the Court.

        3.      Defendant's last known address is: 1638 Brandon Dr., Hebron, KY 41048.

        4.      Not less than 30 days has elapsed since demand for payment was made upon

Defendant. The last demand notice for payment was May 9, 2011. Since that time, Defendant

has failed to pay the total amount due.

        5.      Garnishee is believed to have possession of property in which Defendant has a

substantial nonexempt interest, and will owe the money or property to Defendant.

        6.      The name and address of the Garnishee or its authorized agent is:

                      Paul Schwarz, Esq.
                      Administrator, Estate of Robert E. Tevlin
                      First Financial Bank, Wealth Management
                      255 E. Fifth St., Ste. 700
                      Cincinnati, OH 45202

        The requirements of 28 U.S.C. § 3205(b) having been satisfied, the United States

hereby requests the issuance of a Writ of Continuing Garnishment.


                                                           Respectfully submitted,

                                                           BENJAMIN C. GLASSMAN
                                                           United States Attorney


                                                          s/ Bethany J. Hamilton
                                                           BETHANY J. HAMILTON (0075139)
                                                           Assistant United States Attorney
                                                           Attorney for Plaintiff
                                                           303 Marconi Boulevard, Suite 200
                                                           Columbus, Ohio 43215
                                                           (614)469-5715
                                                           Fax: (614)469-5240
                                                           Bethany.Hamilton@usdoj.gov
  Case: 1:10-cr-00014-TSB Doc #: 289 Filed: 11/05/18 Page: 3 of 3 PAGEID #: 5392


                                 CERTIFICATE OF SERVICE

       A true copy of the above and foregoing Application for a Writ of Continuing Garnishment

was electronically filed with the Clerk of the Court using the CM/ECF system and mailed to by first

class mail, postage prepaid, this __5th ___ day of ___November___, 2018 to:


Eric Duke
1638 Brandon Dr.
Hebron, KY 41048

Paul Schwarz, Esq.
Administrator, Estate of Robert E. Tevlin
First Financial Bank, Wealth Management
255 E. Fifth St., Ste. 700
Cincinnati, OH 45202


                                                             s/ Bethany J. Hamilton
                                                              BETHANY J. HAMILTON (0075139)
                                                              Assistant United States Attorney
